On applications for rehearing.
EN BANC.
PER CURIAM.
Due to oversight on our part in regard to the award plaintiffs in reconvention are entitled, we amend our former judgment in this matter so as to provide judgment in favor of Holcoe Equipment Company against Olivia S. Rowe in the sum of $100.00 and judgment in favor of Travelers Insurance Company against Olivia S. Rowe in the total sum of $1,500.00 with legal interest from the time of judicial demand until paid. With these amendments we reinstate our original judgment in this case, and deny the applications for rehearing of all the parties.
HOOD, J., dissents from the refusal to grant a rehearing, and assigns written reasons.
LEAR, J., concurs in the dissenting opinion.